Citation Nr: 0302688	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent from May 31, 
2000, to April 26, 2002.  

2.  Entitlement to an initial evaluation for PTSD in excess 
of 50 percent from April 27, 2002.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969, and from April 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The evaluation for the veteran's PTSD was increased from the 
original 30 percent to 50 percent in a December 2002 rating 
decision issued during the course of the current appeal.  
However, the effective date of the 50 percent evaluation was 
not established from the date of the veteran's original 
claim.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, as the veteran has not expressed satisfaction with 
either the 50 percent evaluation or the effective date 
assigned, the Board considers the issues on appeal to be as 
stated on the first page of this decision.  

The veteran and his representative have raised the issue of 
entitlement to a total rating based individual 
unemployability due to service connected disabilities.  This 
issue has not been addressed in a rating decision, and is 
referred to the RO for consideration.  




FINDING OF FACT

Since May 30, 2000, the veteran's PTSD has been manifested by 
symptoms such as flattened affect, impairment of short term 
memory, some impairment of judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, and 
social isolation, resulting in moderate social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for PTSD 
from May 31, 2000, have been met; the criteria for an 
evaluation in excess of 50 percent have not been met for any 
period of time since that date.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, Code 
9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluations initially assigned 
to his service connected PTSD do not reflect the level of 
impairment that results from this disability.  The veteran 
notes that he has been unable to hold a job for longer than a 
year.  He further notes that he has problems with anger 
management, as well as flashbacks and intrusive memories of 
his experiences in Vietnam.  The veteran states that his 
initial examinations were conducted by a doctor of Asian 
descent, and he felt unable to trust her with his symptoms.  
He contends that his PTSD should be evaluated as at least 70 
percent disabling on the basis of the other evidence, and 
that this evaluation should be effective from the date of the 
initial award of service connection. 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, he was sent 
several letters throughout the claims process soliciting 
evidence.  After the receipt of the veteran's initial claim 
for service connection for PTSD, the RO contacted him by 
letter in July 2000, and requested evidence in support of his 
claim.  The letter also noted that the veteran had stated he 
was receiving treatment at a VA facility, and that these 
records would be obtained on his behalf.  After service 
connection was established in a September 2000 rating 
decision, the veteran was notified and informed of the 
evaluation assigned in an October 2000 letter.  Following 
receipt of the notice of disagreement, the veteran was 
provided with a Statement of the Case in July 2001 that 
contained the laws and regulations concerning his claim, the 
rating code governing the evaluation of his disability, and 
an explanation of the reasons and bases for the denial of his 
claim, which also indicated what evidence was needed to 
prevail.  It also contained the provisions of the VCAA, which 
notified the veteran what evidence would be obtained by VA, 
what evidence it was his duty to submit, and what assistance 
would be provided him by VA in obtaining evidence.  A 
supplemental statement of the case was issued to the veteran 
in November 2002.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran have been obtained.  The RO 
obtained treatment records referenced by the veteran in 
previous statements, such as his VA outpatient records.  The 
veteran has never indicated that he receives private 
treatment.  The Board notes that the RO obtained the 
veteran's medical and adjudication records from the Social 
Security Administration.  In 1986, SSA declared him disabled 
from October 1982 due to injuries received in an accident.  
Those records contained no information concerning PTSD.  
Therefore, there is no indication in the record that relevant 
records exist that have not been obtained.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to his claim. 

In addition, he has been afforded medical examinations in 
conjunction with his claim, including an additional 
examination as requested by a doctor of other than Asian 
origin.  There is no objective evidence indicating that there 
has been a material change in the severity of his PTSD since 
he was last examined.  There are no records suggesting an 
increase in disability has occurred as compared to the last 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).  Finally, the veteran offered testimony at a 
hearing before a hearing officer at the RO in November 2002.  

The Board must conclude that the duties to notify and assist 
have been completed, and that the veteran was made aware of 
what evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2002).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.


Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).  

The record indicates that entitlement to service connection 
for PTSD was initially established in a September 2000 rating 
decision.  A 30 percent rating was assigned for this 
disability.  The evaluation was increased to the current 50 
percent rating in a December 2002 rating decision issued 
during the course of this appeal.  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD is evaluated under Diagnostic Code 9411.  
The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9411.

The evidence shows that the veteran was seen by a VA 
psychologist in June 2000.  He complained of nightmares, 
irritability, intrusive thoughts, and sleep problems.  He 
stated that he had experienced these problems since returning 
from Vietnam.  The veteran's medical history showed that he 
had experienced a serious head wound in a truck accident in 
1982, and had lost consciousness for three months.  He was 
married to his second wife, and had been married since 1981.  
He was not employed, and had been disabled since the 1982 
truck wreck.  On examination, the veteran's speech was 
slowed, and his mood was anxious.  His thought content was 
normal and rational.  The veteran had trouble maintaining 
concentration.  His memory was likely impaired, but was not 
formally assessed.  The veteran's judgment was slightly 
impaired, and his insight minimal.  The diagnosis was PTSD.  
His score on the Global Assessment of Functioning Scale (GAF) 
was 45.  

The veteran was seen again by the VA psychologist in July 
2000.  He talked at length about his unsuccessful attempts to 
hold jobs and get along with people.  The veteran showed 
obvious and varied signs of very severe anxiety, including 
pressure of speech, disjointed speech, body tension, 
irritability, and hyperarousal.  He also reported intrusive 
thoughts, nightmares, sleep problems, and exaggerated startle 
response.  The veteran seemed to live day to day in a highly 
anxious state.  He would benefit from medication, but did not 
wish to take drugs.  

The veteran was afforded a VA psychiatric examination in 
August 2000.  His chart was reviewed before the examination.  
The veteran was noted to have participated in combat in 
Vietnam.  He reported having problems from the time he 
returned from Vietnam.  The veteran had outbursts of anger 
towards people, and had difficulty holding a job.  He also 
had sleep and appetite problems.  The veteran had thoughts of 
wishing he were dead, but he denied suicidal ideations and 
attempts, as well as homicidal ideations.  He reported being 
hypervigilant, and had increased arousal with poor 
concentration.  The veteran denied delusional thoughts, 
hallucinations, and paranoid thoughts.  He also denied panic-
like symptoms, although he confessed to anxiety because he 
could not concentrate or keep a job.  The veteran denied 
using alcohol.  However, the examiner noted the smell of 
alcohol, and when confronted, the veteran became angry and 
said it was from being around a friend who had been drinking.  
On examination, the veteran was cooperative.  His speech was 
slightly pressured, and fast in rate.  The veteran's mood was 
depressed, and his affect was anxious.  His thought processes 
were logical but circumstantial.  His remote memory was 
intact, but recent memory seemed impaired.  Insight and 
judgment were slightly impaired based on his denial of the 
use of alcohol.  The diagnoses included PTSD, chronic due to 
alcohol abuse.  His score on the GAF was 55.  

September 2000 records from the VA psychologist show that the 
veteran was concerned over the accuracy of the VA psychiatric 
examination.  The veteran said he had given a ride to the 
town drunk the morning of the examination.  This man's 
clothes reeked of alcohol and permeated the veteran's own 
clothes, causing the examiner to believe he had been 
drinking.  The psychologist noted that he had seen no 
previous evidence to show that the veteran used alcohol, and 
the veteran denied drinking at all.  It was further noted 
that the veteran had a history of head injuries, and that his 
slight slurring or garbling of speech could be attributed to 
this, although it increased with his level of anxiety.  

VA treatment records from May 2001 show that the veteran had 
problems with memories from Vietnam, as well as increased 
anger.  He coped with this by staying away from people in 
order to avoid increased anxiety and irritability.  He had 
been feeling down and not sleeping well. 

In August 2001, the veteran underwent an additional VA 
psychiatric examination by the same examiner who had seen him 
in August 2000.  The veteran reported nightmares and 
flashbacks.  These prevented him from sleeping with his wife, 
as he would kick her in his sleep.  The veteran was also 
hypervigilant, and would have outbursts of anger very easily.  
He denied the excessive use of alcohol, and denied using 
street drugs.  His current relationship with his wife was 
described as good.  The veteran had not worked since he had 
sustained injuries in a trucking accident.  On examination, 
the veteran was dressed appropriately with good hygiene.  He 
had good eye contact.  His speech was slightly fast in rate, 
and normal in tone.  The veteran's thought process was logic, 
sequential, and pertinent.  He denied having suicidal 
ideations, hallucinations, and paranoid thoughts.  He was 
oriented times three, but could recall only one out of three 
items in five minutes.  His concentration was slightly 
decreased, and the veteran gave concrete answers to proverbs.  
His insight and judgment seemed intact.  The diagnoses 
included PTSD, mild.  The veteran's score on the GAF was 60.  
The examiner opined that the veteran's impairment in 
professional and social functions seemed mild, considering 
his appropriate relationship with his wife.  He was competent 
in financial matters.  

Additional VA treatment records dated August 2001 to October 
2001 show that the veteran continued to be seen on a regular 
basis for PTSD.  In August 2001, the veteran reported feeling 
sadness from having killed in Vietnam.  He was having sleep 
problems and unhappy memories.  October 2001 records show 
that the veteran had a slightly restricted affect.  His sleep 
was improved with medication.  The veteran was noted to 
appear less anxious following sessions in January 2002 and 
February 2002 with a VA psychologist.  

The veteran was afforded a VA psychiatric examination in 
April 2002.  He reported memories of combat in Vietnam, such 
as the sounds of screaming and crying, which he was unable to 
get out of his head.  He said that he experienced nightmares 
every day, and also admitted to flashbacks and intrusive 
memories.  He said that he did not like loud noises, Asian 
people, or crowds, and he tried to avoid these things.  He 
was unable to watch news reports that concerned killing.  In 
order to increase detachment, the veteran said that he lived 
in the woods, and that his social circle had decreased since 
Vietnam.  He only enjoyed socializing with his wife.  The 
veteran also reported trouble sleeping, increased startle 
response, hypervigilance, and especially anger.  He stated 
that his anger had affected both his marriage and his ability 
to hold a job.  He described a couple of instances in which 
he became physically violent, including an instance in which 
he attempted to throw his foreman through a window.  The 
veteran stated that he had held approximately 13 jobs since 
discharge, and that he had not worked for the past five 
years.  He related this to his back problem, which was the 
result of a truck accident in 1982.  The veteran denied the 
use of alcohol.  On examination, the veteran was dressed 
appropriately and casually, with good hygiene and grooming.  
He was pleasant and cooperative throughout the examination, 
although he seemed edgy and anxious.  He displayed some 
degree of psychomotor agitation, and seemed restless and 
irritable.  The veteran's affect was full range and 
appropriate to content.  His thought process was logical, 
sequential, and goal-directed, was negative for psychotic 
content, and was also negative for homicidal and suicidal 
ideation.  He seemed to be preoccupied with his anger 
difficulties and in impressing them upon the examiner.  The 
veteran was resentful that he had previously been examined by 
an Asian doctor.  He was oriented, and his memory, insight, 
and judgment were good.  The diagnoses included PTSD.  The 
veteran's score on the GAF was 52.  The examiner opined that 
the veteran's degree of impairment was at least moderate, and 
added that he could definitely see how the veteran's anger 
would affect his job or marital relations.  

May 2002 VA treatment records noted that the veteran was 
anxious and obsessive about his Vietnam experiences.  There 
had been no progress, but he was stable.  He talked of his 
continuing need to isolate in July 2002, and was again noted 
to be stable but anxious.  September 2002 records state that 
the veteran was cleanly groomed, calm, and cooperative.  He 
was still socially reclusive, but he socialized with his 
family.  He described a startle reaction during a recent 
thunderstorm, which triggered a flashback.  

The veteran offered testimony in support of his claim at a 
hearing before a hearing officer in November 2002.  The 
veteran and his representative argued that although the 
veteran had initially been awarded Social Security 
Administration disability benefits as a result of the 
injuries sustained in the 1982 accident, the veteran was no 
longer unemployable as a result of his physical disabilities.  
His PTSD now kept him from being employed.  He noted that he 
had lost his temper at one job, and that three security 
officers had escorted him out.  He did not like being around 
crowds of people, and became easily irritated when among 
others.  The veteran stated that he lived on a large lot in 
the woods away from others, although his neighbors were good 
people and occasionally came down.  He noted that he had 
sometimes jumped to the ground at the sound of loud noises.  
The veteran added that he did not like Asian people, and he 
believed that this affected the findings on his first two VA 
psychiatric examinations, which were conducted by an Asian 
woman.  The veteran's wife testified that they had been 
married 21 years.  They had to sleep in separate bedrooms as 
a result of the veteran's sleep problems.  She added that she 
had to tell him to bathe and shave.  The veteran did not like 
being around people, and she sometimes had to calm him down 
and keep him from starting arguments with other people.  She 
added that he had some friends he would visit at a flea 
market.  The veteran's wife said that the veteran's mood 
would fluctuate, but that he had experienced the same 
symptoms since around 1979.  See Transcript.  

The Board finds that the veteran is entitled to a 50 percent 
evaluation for the period from May 31, 2000, to April 26, 
2002.  However, entitlement to an evaluation in excess of 50 
percent is not warranted for any time period.  

The Board can discern little difference between the symptoms 
of the veteran's psychiatric disorder between 2000 and 2002.  
The evidence demonstrates that the veteran's symptomatology 
has been relatively consistent from May 2000.  His symptoms 
include sleep problems with nightmares, intrusive memories, 
flashbacks, anxiety, hypervigilance, a desire for isolation 
and being away from crowds, and especially anger.  The 
veteran has described past occasions in which he nearly 
became violent while at work.  

The veteran's scores on the GAF have also been relatively 
consistent.  The first score noted was the 45 assigned in 
June 2000.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 rating indicates serious 
symptoms such as suicidal ideation or severe obsessional 
rituals, or serious impairment in social, occupational, or 
school functioning such as having no friends or being unable 
to keep a job.  Ibid.  The scores subsequent to June 2000 
were assigned by two different examiners, and have ranged 
from the most recent score of 52 in April 2002 to 60 in 
August 2001.  A score of 51-60 indicates moderate symptoms, 
or moderate difficulty in social, occupational, or school 
functioning, with symptoms such as few friends, and conflicts 
with peers or co-workers.  Ibid.  This is consistent with the 
symptoms described in the medical records and the opinions of 
the examiners, who have described the veteran's impairment as 
ranging from mild to at least moderate.

Accordingly, resolving any doubt in the veteran's favor, the 
Board will assign the 50 percent rating effective from 
May 31, 2000.  The Board cannot, however, conclude that a 
higher rating is warranted for any time period since that 
date.  The findings shown by the objective medical evidence 
do not approximate the criteria for a 70 percent or higher 
disability rating.  The veteran does experience frequent mood 
disturbances (depression, anxiety, irritability, anger, 
etc.).  However, the Board concludes that the overall 
disability picture does not more nearly approximate the 70 
percent criteria such as to warrant an increased rating.  For 
example, every examiner has reported that he veteran 
maintains good hygiene.  His thought process is normal.  
There is no evidence of psychotic symptoms such as 
hallucinations or delusions.  He has consistently denied 
suicidal ideation, and there is no evidence of illogical 
speech.  As for impaired speech, such symptoms are not due to 
the veteran's PTSD; his "slurred" speech is a residual of 
head injuries.  See September 2000 VA records.  While the 
veteran testified at the November 2002 hearing that he may 
have some depression, near continuous panic or depression has 
not been described either in the treatment records or on 
examination.  He has been oriented on all examinations.  

Finally, he maintains a good relationship with his wife and 
family, which indicates that he retains some ability to 
establish and maintain effective relationships.  He has been 
married for a significant period of time.  Although the Board 
has no reason to doubt that this relationship has been 
difficult, it is still evidence of clear-cut ability to 
relate well and maintain a relationship despite any 
difficulties.  Although he reports some level of social 
isolation, he still occasionally socializes with friends, 
including outside the home environment.

Despite the veteran's complaints, and his frequent mood 
disturbances, he is generally functioning satisfactorily with 
routine behavior, self-care, and normal conversational 
ability.  At no time has any examiner opined that the 
veteran's PTSD prevents him from being employed.  Therefore, 
given the symptoms described in the medical records, the 
prevailing GAF scores, and the opinions of the examiners, the 
Board finds that the veteran's symptomatology more nearly 
resembles that which is productive of occupational and social 
impairment with reduced liability and productivity, and which 
warrants a 50 percent evaluation.  38 C.F.R. § 4.130, Code 
9411.  The overall disability picture does not more nearly 
approximate the 70 percent criteria such as to warrant an 
increased rating, and it does not even approach the 
symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, for 
the reasons discussed above, the evidence does not create a 
reasonable doubt regarding the level of his disability from 
his psychiatric symptomatology.  Thus, the preponderance of 
the evidence is against assignment of a disability rating 
higher than 50 percent.



The Board notes that although this is a Fenderson situation 
and the veteran could, therefore, be assigned staged ratings 
for his PTSD, that would not be appropriate for this time 
period.  The medical evidence from 2000 showed a consistent 
level of disability, and consequently a 50 percent rating is 
warranted from the date of claim.


ORDER

Entitlement to an initial 50 percent evaluation for PTSD from 
May 31, 2000, to April 26, 2002, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Entitlement to an initial evaluation for PTSD in excess of 50 
percent is denied. 



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

